Exhibit Contact: Stockholder Relations 212-810-3333 ahr-info@blackrock.com Anthracite Capital Announces Addition to Board of Directors New York, November 10, 2009 – Anthracite Capital, Inc. (“Anthracite” or the “Company”) (NYSE:AHR) today announced that Kathleen M. Hagerty, Senior Associate Dean for Faculty and Research at the Kellogg School of Management at Northwestern University, was elected to its Board of Directors. Chris Milner, Chief Executive Officer of Anthracite, stated, “We are extremely pleased to have Kathleen join the Board of Directors. Her insights and knowledge of financial markets will benefit the Company significantly.” With the addition of Ms. Hagerty, the Board consists of seven directors, five of whom are not affiliated with the Company, or the manager. Brief biographical information regarding Ms. Hagerty is provided below, and additional information can be found on the "Investor Relations" section of Anthracite's website, www.anthracitecapital.com. Kathleen M. Hagerty holds the First Chicago Professorship in Finance at the Kellogg School of Management at Northwestern University. She has been the Senior
